DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
None of the cited prior art of record teach or suggest in combination:
Steps for analyzing an electronic message and constructing a related message based upon analysis of the electronic message, the computing device comprising: processing circuitry configured to: analyze the electronic message relative to requirements of the related message to determine whether the electronic message includes information required by the related message; in an instance in which the analysis of the electronic message determines that the electronic message satisfies the requirements of the related message, cause the related message to be transmitted to a request processor based upon information provided by the electronic message; in an instance in which the analysis of the electronic message determines that the electronic message fails to satisfy the requirements of the related message, search historical data to identify additional information sufficient to supplement the electronic message and in combination with information provided by the electronic message to satisfy the requirements of the related message, construct the related message based upon the additional information identified from the historical data and information provided by the electronic message, and cause the related message to be transmitted to the request processor, wherein failing to satisfy the requirements of the related message comprises determining information required by the related message is absent from the electronic message; and based upon a response to the related message from the request processor, construct a response to the electronic message in light of the other features of the independent and dependent claims.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEIKH T NDIAYE whose telephone number is (571)270-3914. The examiner can normally be reached Monday-Friday 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON H HWANG can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        

1/15/2022